Exhibit 10.13

 

Execution Copy

 

INSIGHT HEALTH SERVICES HOLDINGS CORP.

2008 DIRECTOR STOCK OPTION PLAN

NONSTATUTORY STOCK OPTION GRANT AGREEMENT

 

THIS AGREEMENT is made this 14th day of April, 2008 (the “Grant Date”) between
InSight Health Services Holdings Corp., a Delaware corporation (the “Company”),
and                      (the “Optionee”).

 

WHEREAS, the Company desires to grant to the Optionee an option to purchase
shares of common stock (the “Shares”) under the Company’s 2008 Director Stock
Option Plan (the “Plan”); and

 

WHEREAS, the Company and the Optionee understand and agree that any terms used
herein have the same meanings as in the Plan (the Optionee being referred to in
the Plan as a “Participant”).

 

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

 

1.                                       GRANT OF OPTION

 

The Company grants to the Optionee the right and option to purchase all or any
part of an aggregate of 16,008 Shares (the “Option”) on the terms and conditions
and subject to all the limitations set forth herein and in the Plan, which is
incorporated herein by reference.  The Optionee acknowledges receipt of a copy
of the Plan and acknowledges that the definitive records pertaining to the grant
of this Option, and exercises of rights hereunder, shall be retained by the
Company.  The Option granted herein is intended to be a Nonstatutory Option as
defined in the Plan.

 

2.                                       PURCHASE PRICE

 

The purchase price of the Shares subject to the Option shall be $1.01 per Share.

 

3.                                       EXERCISE OF OPTION

 

Subject to the Plan and the terms of this paragraph and the other provisions of
this Agreement, the Option shall be exercisable as follows, as long as you are,
and have been since the date hereof, a Director of the Company on such date:

 

Number of Shares

 

Vesting Date

5,336

 

December 31, 2008

5,336

 

December 31, 2009

5,336

 

December 31, 2010

 

a.  Normal Vesting.  Except as provided in paragraphs 3(b) and (c), the Options
shall vest, as indicated by the Vesting Dates relating to the number of Shares
set forth above in this paragraph.

 

--------------------------------------------------------------------------------


 

b.  Change in Control of the Company.  Immediately prior to the consummation of
a Change in Control, the Options shall fully vest and be immediately exercisable
in such transaction or otherwise.

 

c.  Expiration.  Once an Option has vested, it shall expire on April 14, 2018,
subject to termination or forfeiture as provided in the Plan.

 

4.                                       ISSUANCE OF STOCK

 

The Option may be exercised in whole or in part (to the extent that it is
exercisable in accordance with its terms) for a whole number of Shares by giving
written notice (or any other approved form of notice) to the Company.  Such
written notice shall be signed by the person exercising the Option, shall state
the number of Shares with respect to which the Option is being exercised, shall
contain the warranty, if any, required under the Plan and shall specify a date
(other than a Saturday, Sunday or legal holiday) not less than five (5) nor more
than ten (10) days after the date of such written notice, as the date on which
the Shares will be purchased, at the principal office of the Company during
ordinary business hours, or at such other hour and place agreed upon by the
Company and the person or persons exercising the Option, and shall otherwise
comply with the terms and conditions of this Agreement and the Plan.  On the
date specified in such written notice (which date may be extended by the Company
if any law or regulation requires the Company to take any action with respect to
the Option Shares prior to the issuance thereof), the Company shall accept
payment for the Option Shares and shall deliver to the Optionee as soon as
practicable thereafter an appropriate certificate or certificates or book-entry
for the Shares as to which the Option was exercised.

 

The Option price of any Shares shall be payable at the time of exercise as
determined by the Company in its sole discretion either:

 

(a)           in cash, by certified check or bank check, or by wire transfer;

 

(b)           in whole shares of the Company’s common stock, provided, however,
that if the Optionee is subject to the reporting requirements of Section 16 of
the Securities Exchange Act of 1934, as amended from time to time, and if such
shares were granted pursuant to an option, then (i) such option must have been
granted at least six (6) months prior to the exercise of the Option hereunder,
and (ii) such shares were owned by the Optionee for six (6) or more months prior
to the exercise of the Option hereunder;

 

(c)            through the delivery of cash or the extension of credit by a
broker-dealer to whom the Optionee has submitted notice of exercise or otherwise
indicated an intent to exercise an Option (a so-called “cashless” exercise); or

 

(d)           in any combination of (a), (b) or (c) above.

 

The fair market value of the stock to be applied toward the purchase price shall
be determined as of the date of exercise of the Option in a manner consistent
with the determination of fair market value with respect to the grant of an
Option under the Plan or as otherwise may be determined by the Committee.  Any
certificate for shares of outstanding stock of the Company used to pay the
purchase price shall be accompanied by a stock power duly endorsed in blank by
the registered holder of the certificate, with signature guaranteed in the event
the certificate

 

2

--------------------------------------------------------------------------------


 

shall also be accompanied by instructions from the Optionee to the Company’s
transfer agent with respect to disposition of the balance of the shares covered
thereby.

 

The Company shall pay all original issue taxes with respect to the issuance of
Shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith.  The holder of this Option shall have the
rights of a stockholder only with respect to those Shares covered by the Option
which have been registered in the holder’s name in the share register of the
Company upon the due exercise of the Option.

 

5.               NON-ASSIGNABILITY

 

This Option shall not be transferable by the Optionee and shall be exercisable
only by the Optionee, except as the Plan or this Agreement may otherwise
provide.

 

6.               NOTICES

 

Any notices required or permitted by the terms of this Agreement or the Plan
shall be given by registered or certified mail, return receipt requested,
addressed as follows:

 

To the Company:

InSight Health Services Holdings Corp.

26250 Enterprise Court, Suite 100

Lake Forest, CA 92630

Attention: General Counsel

 

 

To the Optionee:

 

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

 

7.               GOVERNING LAW

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware.

 

8.               BINDING EFFECT

 

This Agreement shall (subject to the provisions of Paragraph 5 hereof) be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Optionee have caused this Agreement to
be executed on their behalf, by their duly authorized representatives, all on
the day and year first above written.

 

INSIGHT HEALTH SERVICES HOLDINGS

 

OPTIONEE:

CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

4

--------------------------------------------------------------------------------